Citation Nr: 0413195	
Decision Date: 05/21/04    Archive Date: 05/28/04

DOCKET NO.  99-20 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for left inguinal hernia, 
post operative. 


REPRESENTATION

Appellant represented by:	Theresa A. Capistrant, 
Attorney at Law


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel








INTRODUCTION

The veteran served on active duty from March 1944 to June 
1946.

This matter comes back before the Board of Veterans' Appeals 
(Board) on Remand from the United States Court of Appeals for 
Veterans Claims regarding a Board decision rendered in August 
2002.  This matter was originally on appeal from a June 1999 
rating decision of the Department of Veterans Affairs (VA), 
Regional Office (RO) in St. Paul, Minnesota.


FINDINGS OF FACT

1.  The competent medical evidence of record shows that the 
veteran currently suffers from residuals of left inguinal 
hernia repair.

2.  There is competent medical evidence of record that shows 
that the onset of a left inguinal hernia was coincident to 
the veteran's military service.  

 
CONCLUSION OF LAW

Residuals of post-operative left inguinal hernia were 
aggravated in active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that a left indirect inguinal hernia 
developed during his military service and therefore, he is 
entitled to service connection for residuals of the post-
service surgical removal of the hernia.

The service medical records do not document any complaints of 
or findings of a hernia during service.  The June 1946 
separation examination report shows that on examination of 
the genitourinary system, only a large varicocele was 
detected.  In a January 1999 statement from R.H.B., he 
indicated that he had observed the veteran "wearing a truss 
like support common for a hernia" during their service 
together.  R.H.B. reported that the veteran advised him that 
the truss was supplied to him for his complaints of "pain."  

The veteran submitted a sworn affidavit in March 1948, in 
which he indicated that four or five days after the date of 
his discharge, he presented at the Naval Reserve Headquarters 
in Minneapolis for enlistment but was rejected due to a left 
hernia.  The response from the United States Recruiting 
Station noted that there was no record of the veteran's 
attempt to enlist in the reserves.  

Post-service medical reports dated in 1947 note that the 
veteran underwent a repair of left indirect inguinal hernia 
and varicocelectomy for varicocele on the left side in May 
1947.  

In a December 1999 letter, Dr. L.D.D.  maintained that the 
hernia as well as the varicocele developed during service.  
Dr. L.D.D. indicated that surgery was postponed until after 
the war due to operating conditions and because the condition 
could be managed nonoperatively until 1947.  

The November 2001 VA examination report and addendum show 
that an examination revealed a large left inguinal scar, but 
no evidence of an inguinal hernia.  The examiner noted the 
presence of a significant left varicocele, which she  
indicated was possibly the cause of the veteran's pain.  In 
response to the questions, "What are the residuals of the 
left hernia and can they be related to service" and "Can 
residuals be related to the service connected left 
varicocele" the examiner replied, "none"  and "not 
likely," respectively.

The veteran underwent a VA examination in September 2003 in 
connection with another claim but clinical findings noted in 
the report on the examination are relevant to the instant 
claim.  The examination report shows that a physical 
examination revealed a seven centimeters by two centimeters 
scar in the left groin area that was depressed, numb, and 
adherent.  There were no recurrent hernias on the left side.  
There was some tenderness on the tip of the examiner's finger 
deep in the inguinal canal.  There were some mild dilated 
veins along the scrotal area and cord area.  The examiner 
noted that the wound was adherent or tucked up into the groin 
area with an overlapping fold of skin.  The examiner 
indicated that there was no doubt that the nerves and small 
branches of the nerves were "affects" and he felt that this  
was probably giving the veteran his discomfort problem.  The 
examiner also reported that he was reluctant to call the 
observed mild dilated veins, a recurrent varicocele, since 
varicoceles must have veins greater than two millimeters in 
width by definition.  

In a February 2004 letter, Dr. R.Z. noted that he reviewed 
the veteran's "military record" and "claim file."  In 
relevant part, Dr. R.Z. noted the witness statement from 
R.H.B.  Dr. R.Z. explained that treatment with a truss was 
not used to treat varicoceles and that a truss was primarily 
used for treatment of hernias.  Dr. R.Z. maintained that 
though there was no documentation of a left inguinal hernia 
during the service, if indeed the veteran was treated with a 
truss, the assumption would be that the veteran did have a 
hernia present and the truss helped to keep the hernia in 
place.  Dr. R.Z. noted that the hernia repair resulted in 
residual adhesions.  Dr. R.Z. concluded that it was as likely 
as not that the veteran developed a left inguinal hernia in-
service based on the way the veteran was treated during the 
end of his military service.  

The Board has thoroughly reviewed all of the evidence of 
record and finds that the veteran is entitled to service 
connection for residuals of post-operative left inguinal 
hernia.  

The medical evidence of record shows that the veteran 
currently suffers from a chronic disability as the result of 
a hernia repair.  While no recurrence of the hernia has 
occurred, the findings reported in the September 2003 VA 
examination report as well as Dr. R.Z.'s February 2004 letter 
indicate that the veteran has a residual adherent scar at the 
surgical site.  The September 2003 VA examiner and Dr. R.Z. 
attribute the residual wound as the source of some of the 
veteran's discomfort and pain.  The September 2003 VA 
examination report is particularly significant in that the 
examiner distinguished symptomatology associated with the 
hernia repair from other symptomatology possibly associated 
with the onset of the recurrence of a varicocele.  Thus, the 
September 2003 VA examiner and Dr. R.Z. refute the November 
2001 VA examiner's reported findings of no residuals of 
hernia repair.   

As previously noted, the service medical records do not 
document any complaints of or findings of a hernia during 
service.  Based in part on a witness statement, Dr. R.Z. 
opined that it was at least as likely as not that the veteran 
developed the hernia during service.  The Board notes that a 
bare transcription of lay history is not transformed into 
competent medical evidence merely because the transcriber 
happens to be a medical professional.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  Dr. R.Z.'s opinion, however, is 
enhanced by reasons and bases for his conclusion and 
therefore, probative on the issue of the date of onset of the 
hernia.  Id.  The Board finds that the unfavorable opinion 
expressed by the November 2001 VA examiner is of little or no 
probative value as the current medical evidence shows that 
the opinion now rests on an inaccurate factual predicate-
that is, no residuals of hernia repair are present.  As such, 
the Board finds Dr. R.Z.'s opinion persuasive when considered 
with the rest of the evidence of record.   For the reasons 
and bases provided above, the Board concludes that the 
evidence of record supports the veteran's claim.  
Accordingly, service connection for residuals of post-
operative left inguinal hernia is warranted.  


ORDER

Service connection for residuals of post-operative left 
inguinal hernia is granted.



	                        
____________________________________________
	John E. Ormond, Jr. 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



